—Orders punishing appellants for contempt in failing to obey a judgment directing them to turn over certain properties to a receiver, reversed on the-law and motion denied, without costs, and without prejudice to renewal on proper papers. Section 774 of the Judiciary Law provides: “ Where the misconduct proved consists of an omission to perform an act or duty, which it is yet in the power of the offender to perform, he shall be imprisoned only until he has performed it, and paid the fine imposed. * * * In such case, the order, and the warrant of commitment, if one is issued, must specify the act or duty to be performed, and the sum to be paid.” The orders herein fail to recite the mortgages and other papers which are to be turned over to the receiver, and do not state the sum of money received by the appealing defendants and to be turned over to the receiver. These defects are fatal. (Burnham v. Denike, 53 App. Div. 407; Leerburger v. Watson, 169 id. 48.) Reference in the orders -to the judgment is not in compliance with section 774 of the Judiciary Law. Upon the facts here presented, there may be doubt that the failure to turn over the money may be punished as and for contempt. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.